     Case: 1:20-cv-02696 Document #: 18 Filed: 12/14/20 Page 1 of 19 PageID #:947




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

MICHAEL K.,1                                   )
                                               )
                       Plaintiff,              )        No. 20 C 2696
                                               )
v.                                             )       Magistrate Judge Jeffrey Cole
                                               )
ANDREW SAUL, Commissioner of                   )
Social Security,                               )
                                               )
                       Defendant.              )


                          MEMORANDUM OPINION AND ORDER

                                         INTRODUCTION

       Plaintiff applied for Disability Insurance Benefits under Title II of the Social Security Act

(“Act”), 42 U.S.C. §§416(I), 423, over three years ago in July of 2017. (Administrative Record

(R.) 233-34). He claimed that he has been disabled since August 2011, but confusingly stated his

disability had ended in August 2011. (R. 233). He listed depression, obesity, sleep apnea,

diabetes, and shoulder impingement as the reasons he could no longer work. (R. 262). Over the

next two and a half years, plaintiff’s application was denied at every level of administrative

review: initial, reconsideration, administrative law judge (ALJ), and appeals council.         It is the

ALJ’s decision that is before the court for review. See 20 C.F.R. §§404.955; 404.981. Plaintiff

filed suit under 42 U.S.C. § 405(g) on May 4, 2020. The parties consented to my jurisdiction

pursuant to 28 U.S.C. §636(c) on May 14, 2020. [Dkt. #6]. Plaintiff asks the court to reverse



1
 Northern District of Illinois Internal Operating Procedure 22 prohibits listing the full name of the
Social Security applicant in an Opinion. Therefore, the plaintiff shall be listed using only their first
name and the first initial of their last name.
    Case: 1:20-cv-02696 Document #: 18 Filed: 12/14/20 Page 2 of 19 PageID #:948




and remand the Commissioner’s decision, while the Commissioner seeks an order affirming the decision.

                                  FACTUAL BACKGROUND.

                                                 A.

       Plaintiff was born on August 15, 1979, and he was 32 years old at the time he claims he

became unable to work. In his disability report, he claimed that in the last 15 years he has had

one job, and that only for the last few months of 2005. (R. 263). At the hearing, however, his

attorney explained that he has been working since 2005, but steadily decreasing hours until he

was no longer engaging in substantial gainful activity in 2017. (R. 40).

       As is generally the case in these proceedings, the medical record is large, covering about

500 pages. (R. 361-847). And, as is also generally the case with plaintiffs claiming disability

based on psychological issues like depression or anxiety, page after page of therapists’ notes

show that plaintiff is sometimes depressed, sometimes better, sometimes fine. One day his affect

is fine, another it’s blunted. His concentration, attention, insight and thought processes are, in

the main, normal. He’s often tired and when he works, he’s late a lot. Plaintiffs in these cases

invariably recount issues with family, spouses, or significant others; the plaintiff here is no

different. He has trouble with his fiancee. There's not much in a record like this to prove

plaintiff is unable to work. Indeed, as in many instances, it depicts a person who, most people,

working every day, year after year, can see in themselves. That is not to belittle the plaintiff’s

situation, but merely to recognize as the Seventh Circuit has stressed, that severe depression and

the “blues” are very different. See Wilder v. Chater, 64 F.3d 335, 337 (7th Cir. 1995). And a

diagnosis of depression is not necessarily a disability. Schmidt v. Barnhart, 395 F.3d 737, 746

(7th Cir. 2005); Estok v. Apfel, 152 F.3d 636, 640 (7th Cir. 1998). These are always difficult

cases for an ALJ to sift through and for a court to review.



                                                 2
    Case: 1:20-cv-02696 Document #: 18 Filed: 12/14/20 Page 3 of 19 PageID #:949




       It appears as though the plaintiff began mental health treatment in February 2017, at

Turning Point Behavioral Health Center for his depression. (R. 456-65). At his initial interview,

the counselor completing the checklist noted him to be: “cooperative, open, and anxious”; mood

was “sad”; thought process was “logical”; perception was “normal”; memory was “intact”;

insight was “unimpaired”; attention was “average”; fund of knowledge was “average”; behavior

was “unremarkable.” (R. 461-62). Plaintiff exhibited a lack of motivation and diminished

interest in pleasurable activities. (R. 463). Based on these observations the counselor assigned a

GAF score of 52 (R. 465), indicating moderate symptoms or limitations in social, occupational,

or school function. Felts v. Saul, 797 F. App'x 266, 269 n.1 (7th Cir. 2019). Plaintiff then began

sessions with a social worker, Danielle Torres. He was late for the first session on February 24,

2017, and said he was tired. (R. 479). He and his fiancee reported he was always tired and

didn’t want to go out. (R. 479). Two months later, he reported being “exhausted and relieved.”

(R. 481). At the May session, he was “anxious and exhausted.” (R. 483). August: “exhausted

and depressed.”     (R. 485).    The notes are terse, mostly uninformative, and include no

observations from the mental health care provider other than repeated diagnoses of depressive

disorder. Plaintiff had a habit of skipping therapy. (R. 643, 650).

       In July, plaintiff saw psychiatrist, Dr. Robert Channon. Dr. Channon offered only a

handful of checklist observations from the initial session: cooperative and withdrawn; fluent and

spontaneous speech, blunted but appropriate affect, depressed mood, coherent thought process,

alert. (R. 601-04). Dr. Channon prescribed Bupropion, (R. 604, 627), and he continued treating

plaintiff through 2017. Notes from the sessions were terse and similar: plaintiff was tired and

cheerful; disheveled and cooperative; fluent speech; blunted and appropriate; coherent, logical

thought process; impaired judgment; normal memory. (R. 618, 622-25). Others were in the same



                                                 3
    Case: 1:20-cv-02696 Document #: 18 Filed: 12/14/20 Page 4 of 19 PageID #:950




vein: calm and cooperative; fluent and spontaneous speech; blunted and appropriate affect;

dysphoric; coherent thought; impaired judgment. (R. 635-37). Or; cooperative, open, and

anxious; sad; normal speech; logical thought process; normal memory; average insight and

attention. (R. 656-57). Or: groomed appropriately and cooperative; fluent and spontaneous

speech; blunted and stable affect; depressed mood; coherent and logical thought process; alert.

(R. 669-72).    Or: groomed appropriately and cooperative; fluent and spontaneous speech;

constricted, stable, and appropriate affect; coherent and goal-directed thought; alert; impaired

judgment. (R. 679-81). Or: groomed appropriately and cooperative; fluent and spontaneous

speech; blunted and appropriate affect; coherent, logical, and goal-directed thought; alert; intact

judgment and insight; no memory issues. (R. 695-97). These cryptic, checklist reports go on like

this, page after page, for well over two hundred pages. (R. 569-795).

       After several months of that, in December of 2017, Dr. Channon wrote a letter on behalf

of plaintiff to the agency. He reported that plaintiff suffered from moderately severe major

depression, and that it “disabled [him], severely impacting his ability to work.”      The doctor

estimated it would cause plaintiff to miss 7 to 10 days per month of work. (R. 567).

       In September 2017, psychologist, Olga Green, examined plaintiff for the Agency, noting

his complaints of decreased energy, lack of enjoyment, and difficulty interacting. (R. 511). She

observed plaintiff to be euthymic and stoic; his speech was spontaneous and appropriate; thought

process was normal, coherent, and relevant; concentration was normal and memory was good;

reasoning and abstract thinking were average; judgment and insight were normal. (R. 513-14).

Dr. Green administered the Wechsler Adult Intelligence Scale-4thedition (WAIS-IV), which

showed average results on all areas – cognitive ability, verbal comprehension, concentration –

with the exception of plaintiff’s speed of processing visual material, which was in the borderline



                                                4
    Case: 1:20-cv-02696 Document #: 18 Filed: 12/14/20 Page 5 of 19 PageID #:951




range compared to his peers. (R. 515). Dr. Green explained that this could make learning and

processing novel information time-consuming for him. (R. 515). Dr. Green’s diagnosis was

mild Major Depressive Disorder and opined that plaintiff’s ability to carry out tasks with

reasonable persistence and pace was limited. (R. 517). She also thought his ability to respond

appropriately to others was likely fair and his ability to appropriately tolerate stress was limited.

(R. 517).

       The psychologist who reviewed the record for the Agency in October 2017 felt that

plaintiff’s condition was not severe. (R. 98-99).      In February 2018, a second psychologist

reviewed the record at that time and thought that plaintiff had moderate limitations in his ability

to maintain attention and concentration for extended periods, carry out detailed instructions, and

interact appropriately with the general public. (R. 125-31). Th reviewer thought plaintiff could

perform one to two step work. (R, 131-32).

                                                 B.

       After an administrative hearing at which plaintiff, represented by counsel, testified, along

with a medical expert and a vocational expert, the ALJ determined the plaintiff had the following

severe impairment: major depressive disorder. (R. 22). The plaintiff’s shoulder impingement,

sleep apnea, and diabetes were all responding to treatment and were non-severe. (R. 22). The

ALJ then found that plaintiff did not have an impairment or combination of impairments that

met or medically equaled the severity of one of the impairments listed in the Listing of

Impairments, 20 C.F.R. Part 404, Subpart P, Appendix 1, specifically considering Listing 12.04

covering an depressive disorders. (R.23). The plaintiff’s understanding and ability to adapt were

mildly limited; his social interaction and concentration were moderately limited. (R. 23). The




                                                 5
    Case: 1:20-cv-02696 Document #: 18 Filed: 12/14/20 Page 6 of 19 PageID #:952




ALJ then determined that plaintiff could perform a full range of all levels of work with a number

of non-exertional limitations:

               He can understand, remember, and carry out simple instructions for simple
       routine repetitive tasks, while maintaining sufficient persistence, concentration, or
       pace to timely and appropriately complete such tasks. The work that the claimant
       can perform can involve occasional contact with coworkers and supervisors, but it
       must avoid tasks that require interaction with the public. The claimant can adapt
       to routine workplace changes and make simple work-related decisions, but cannot
       endure a fast-paced production rate or strict quota requirements.


       (R. 24). The ALJ discussed the medical evidence and plaintiff’s allegations regarding his

symptoms and limitations. (R. 24-28). He found that the plaintiff’s “medically determinable

impairments could reasonably be expected to cause the alleged symptoms; however, [her]

statements concerning the intensity, persistence and limiting effects of these symptoms are not

entirely consistent with the medical evidence and other evidence in the record for reasons

explained in this decision.” (R. 28). The ALJ then discussed the medical opinions. He found the

report of the consultative psychologist supportable and consistent; he found the report from the

doctor who conducted the physical consultative exam similarly persuasive. (R. 27). The ALJ

felt Dr. Channon’s opinion that plaintiff could not maintain a work schedule unpersuasive as out

of proportion with the doctor’s treatment notes. (R. 28).

       Next, the ALJ, relying on the testimony of the vocational expert, found that, given his

residual functional capacity, the plaintiff could perform work existing in substantial numbers in

the national economy. Examples were: dish washer (DOT 318.687-010; 280,000 positions);

order picker (DOT 922.687-058; 25,000 positions); and cleaner (DOT 323.687-010; 41,000

positions). (R. 29). Accordingly, the ALJ found plaintiff not disabled and not entitled to benefits

under the Act. (R. 29-30).




                                                6
    Case: 1:20-cv-02696 Document #: 18 Filed: 12/14/20 Page 7 of 19 PageID #:953




                                          ARGUMENT

                                                A.

                                       General Principles

       If the ALJ’s decision is supported by substantial evidence, the court on judicial review

must uphold that decision even if the court might have decided the case differently in the first

instance. See 42 U.S.C. § 405(g).       Substantial evidence is “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v. Perales, 402

U.S. 389, 401 (1971); Beardsley v. Colvin, 758 F.3d 834, 836 (7th Cir. 2014). The threshold for

evidentiary sufficiency is low. Id. To determine whether substantial evidence exists, the court

reviews the record as a whole, Biestek v. Berryhill, – U.S. –, –, 139 S. Ct. 1148, 1154 (2019), but

does not attempt to substitute its judgment for the ALJ's by reweighing the evidence, resolving

material conflicts, or reconsidering facts or the credibility of witnesses. Beardsley, 758 F.3d at

837. “Where conflicting evidence allows reasonable minds to differ as to whether a claimant is

entitled to benefits,” the court must defer to the Commissioner's resolution of that conflict.

Binion v. Chater, 108 F.3d 780, 782 (7th Cir.1997); Schloesser v. Berryhill, 870 F.3d 712, 717

(7th Cir. 2017).

       In addition to the “low hurdle” posed by the substantial evidence test, Biestek, 139 S. Ct.

at 1154, in the Seventh Circuit, the ALJ also has an obligation to build an accurate and logical

bridge between the evidence and the result to afford the claimant meaningful judicial review of

the administrative findings. Varga v. Colvin, 794 F.3d 809, 813 (7th Cir. 2015);

O'Connor–Spinner v. Astrue, 627 F.3d 614, 618 (7th Cir.2010). The reviewing court has to be

able to trace the path of the ALJ’s reasoning from evidence to conclusion. Minnick v. Colvin,

775 F.3d 929, 938 (7th Cir. 2015); Jelinek v. Astrue, 662 F.3d 805, 812 (7th Cir. 2011). Even if



                                                7
    Case: 1:20-cv-02696 Document #: 18 Filed: 12/14/20 Page 8 of 19 PageID #:954




the court agrees with the ultimate result, the case must be remanded if the ALJ fails in his or her

obligation to build the “logical bridge.” Sarchet v. Chater, 78 F.3d 305, 307 (7th Cir. 1996)(“. . .

we cannot uphold a decision by an administrative agency, any more than we can uphold a

decision by a district court, if, while there is enough evidence in the record to support the

decision, the reasons given by the trier of fact do not build an accurate and logical bridge

between the evidence and the result.”).

       The subjectivity of the requirement – one reader’s Pont Neuf is another’s covered bridge

– makes it difficult for ALJs hoping to write acceptable decisions that will withstand judicial

scrutiny when challenged. But, at the same time, the Seventh Circuit has also called this

requirement “lax.” Elder v. Astrue, 529 F.3d 408, 415 (7th Cir. 2008); Berger v. Astrue, 516 F.3d

539, 545 (7th Cir. 2008). “If a sketchy opinion assures us that the ALJ considered the important

evidence, and the opinion enables us to trace the path of the ALJ's reasoning, the ALJ has done

enough.” Stephens v. Heckler, 766 F.2d 284, 287-88 (7th Cir. 1985).

                                                B.

       The plaintiff raises three issues with the ALJ’s decision that he argues require a remand;

each issue is divided into a handful of sub-issues. First, the plaintiff argues that the ALJ’s RFC

finding is not supported by “substantial evidence.” Second, he disagrees with the manner in

which the ALJ evaluated his allegations. Finally, he contends that the ALJ erred in dismissing his

treating psychiatrist’s opinion that he was disabled and his depression would cause him to miss

7-10 workdays each month.

                                                 1.

       The plaintiff contends that the ALJ’s decision that he could perform simple repetitive

work tasks that were not fast paced or required a strict quota, with no public involvement, but



                                                 8
    Case: 1:20-cv-02696 Document #: 18 Filed: 12/14/20 Page 9 of 19 PageID #:955




could involve occasional supervisor and coworker interaction “lacks substantial support.” [Dkt.

#10, at 6]. We take that to mean the plaintiff contends the ALJ’s decision is not supported by

“substantial evidence.” As already indicated, once a claim has been denied multiple times at the

administrative level as the plaintiff’s has here, the court’s review is limited to determining

whether the ALJ’s decision is supported by “substantial evidence.” In Biestek v. Berryhill, supra,

the Supreme Court recently explained the standard:

       The phrase “substantial evidence” is a “term of art” used throughout
       administrative law to describe how courts are to review agency factfinding. Under
       the substantial-evidence standard, a court looks to an existing administrative
       record and asks whether it contains “sufficien[t] evidence” to support the agency's
       factual determinations. And whatever the meaning of “substantial” in other
       contexts, the threshold for such evidentiary sufficiency is not high. Substantial
       evidence, this Court has said, is “more than a mere scintilla.” It means—and
       means only—“such relevant evidence as a reasonable mind might accept as
       adequate to support a conclusion.”

139 S. Ct. 1148 at 1154.

       The Supreme Court has also likened the “substantial evidence” standard to the “clearly

erroneous” standard. Dickinson v. Zurko, 527 U.S. 150, 162–63 (1999). See also Brault v. Soc. §.

Admin., Comm’r, 683 F.3d 443, 448 (2d Cir. 2012)(the substantial evidence standard is “even

more [deferential] . . . than the clearly erroneous standard.”). And in order for a decision to be

overturned under the “clearly erroneous” standard, the Seventh Circuit has pithily said it must

“strike [the reviewing court] as wrong with the force of a five-week-old, unrefrigerated dead

fish.” Parts & Elec.Motors, Inc. v. Sterling Elec., Inc., 866 F.2d 228, 233 (7th Cir. 1988). Accord

Central Mfg., Inc. v. Brett, 492 F.2d 876, 883 (7th Cir. 2007). That’s obviously not the case here.

       What the ALJ did was to set out a thorough review of the medical record – a record

which, to say the least, was not overly informative and not indicative of an individual who could




                                                 9
   Case: 1:20-cv-02696 Document #: 18 Filed: 12/14/20 Page 10 of 19 PageID #:956




not at least perform limited work activities.      There were, overall, more objective signs of

normalcy than not. As the ALJ aptly put it:

                The total effect of the psychiatric treatment record does show the
        claimant's need for continuous therapy and psychiatric care, sufficient to find
        some degree of limitations within his allegations. However, the mental status
        examination notes and nature of treatment do not support the full extent of his
        allegations, establishing no more issues than those in the residual functional
        capacity.


        (R. 25). While the records were not unremarkable, as the ALJ said, “[o]verall, the record

. . . show[s] a consistent balance of mental limitations and mental normalcy, consistent with the

residual functional capacity above.” (R. 27). There is nothing in plaintiff’s treatment notes that

would prompt an impartial reviewer to say that the only supportable outcome of this case is a

finding that plaintiff is disabled.

        But, the plaintiff goes on to contend that, although the ALJ accorded the opinion of Dr.

Green, the consultative examiner, persuasive weight and made it part of the RFC finding, the

ALJ failed to account for the doctor’s finding that plaintiff struggled processing information

quickly. [Dkt. #10, at 7]. Indeed, Dr. Green’s testing indicated it might be time-consuming for

plaintiff to learn and process novel information. In terms of impact on work, she translated this

finding into a limited ability to carry out tasks with reasonable persistence and pace, a normal

ability to concentrate, fair ability to respond appropriately to others, and a limited ability to

appropriately tolerate stress. (R. 515-517). The ALJ accepted this opinion, and found plaintiff

had a moderate limitation in concentration persistence and pace. (R. 23). This went into the

RFC as plaintiff being able to:

        understand, remember, and carry out simple instructions for simple routine
        repetitive tasks, while maintaining sufficient persistence, concentration, or pace to
        timely and appropriately complete such tasks. . . . The claimant can adapt to



                                                 10
   Case: 1:20-cv-02696 Document #: 18 Filed: 12/14/20 Page 11 of 19 PageID #:957




        routine workplace changes and make simple work-related decisions, but cannot
        endure a fast-paced production rate or strict quota requirements.

(R. 23, 27).

       Obviously, with a simple routine job, plaintiff would not have to process novel

information. And, just as obviously, without a production quota, he wouldn’t have to maintain

any more than a reasonable persistence or pace, as Dr. Green found. And, the ALJ found the

plaintiff was able adequately to maintain persistence and pace to work part-time in a much more

demanding type of job – computer programming – than the RFC. (R. 23). See Arnold v.

Barnhart, 473 F.3d 816, 823 (7th Cir. 2007)(plaintiff’s work history supported finding that he

could perform low production work despite moderate restriction in concentration, persistence

and pace). The accommodations the ALJ made, then, are – again – obviously tied to Dr. Green’s

findings. See Burmester v. Berryhill, 920 F.3d 507, 511 (7th Cir. 2019)(“. . . an ALJ may

reasonably rely upon the opinion of a medical expert who translates these findings into an RFC

determination. “); Pytlewski v. Saul, 791 F. App'x 611, 616 (7th Cir. 2019)(“The ALJ tied the

RFC to the evidence in the record—[s]he tailored [plaintiff’s] workplace setting to accommodate

for [plaintiff’s] anxiety, depression, . . . issues . . . .”). One doesn’t even need a “logical bridge”

to figure this out, but the ALJ provided one anyway. [Dkt. #16, at 2].

       The plaintiff, however, insists on more and includes a bit of the “concentration,

persistence, pace” argument that is now almost ubiquitous in Social Security disability cases.

The plaintiff complains that the ALJ’s finding that plaintiff “cannot endure a fast-paced

production rate or strict quota requirements” did not accommodate a moderate limitation in

concentration, persistence, and pace. The guidance on review of these “CPP” cases is somewhat

nebulous, especially when combined with the “logical bridge” standard, and that makes them

fertile ground for complaints in Social Security disability cases. On the one hand, the Seventh


                                                  11
   Case: 1:20-cv-02696 Document #: 18 Filed: 12/14/20 Page 12 of 19 PageID #:958




Circuit has said that “there is no basis to suggest that eliminating jobs with strict production

quotas or a fast pace may serve as a proxy for including a moderate limitation on concentration,

persistence, and pace.” DeCamp v. Berryhill, 916 F.3d 671, 675–76 (7th Cir. 2019). See also

O'Connor-Spinner v. Colvin, 832 F.3d 690, 698 (7th Cir. 2016).

       But, in other cases, the court has found that a plaintiff with a moderate restriction on

concentration, persistence, and pace can perform simple, repetitive work.            See Jozefyk v.

Berryhill, 923 F.3d 492, 498 (7th Cir. 2019); Simila v. Astrue, 573 F.3d 503, 521 (7th Cir. 2009)

(claimant with deficiencies in concentration, persistence, or pace can perform semiskilled work);

Sims v. Barnhart, 309 F.3d 424, 431 (7th Cir. 2002) (claimant with moderate limitations in

concentration, persistence, or pace can perform “simple and repetitive light work”). And, more

specifically, the court has found it acceptable for an ALJ to translate a moderate restriction into a

quota or pace limitation where the ALJ draws it from the narrative assessment of a doctor. See,

e.g., Burmester v. Berryhill, 920 F.3d 507, 511 (7th Cir. 2019); Baldwin v. Berryhill, 746 F.

App'x 580, 584 (7th Cir. 2018). And, as already discussed, that’s what the ALJ did here.

       Again, one reader will see a “bridge” where another sees whitewater rapids. In my view

of the record, there is not much of a step from the evidence to the ALJ’s RFC and, in turn, the job

possibilities the vocational expert testified would accommodate plaintiff’s limitations. Plaintiff

has difficulty processing novel information, limited ability to carry out tasks with reasonable

persistence and pace, and limited ability to appropriately tolerate stress. But, at the same time,

the plaintiff can sustain concentration and process information sufficiently to computer program,

part-time. Dishwashing and cleaning obviously do not involve processing novel information or

maintaining the persistence, and focus and concentration needed for part-time computer

programing. While the plaintiff wants more of an explanation, more of a “bridge,” it is unclear



                                                 12
   Case: 1:20-cv-02696 Document #: 18 Filed: 12/14/20 Page 13 of 19 PageID #:959




exactly what would suffice. This is a case where it would have behooved plaintiff to develop his

CPP argument beyond simply throwing a dart at the ALJ’s decision. See Jozefyk, 923 F.3d at

498 (plaintiff offered no evidence-based restrictions that the ALJ could include in a revised RFC

finding on remand); Pytlewski v. Saul, 791 F. App'x 611, 616 (7th Cir. 2019)(plaintiff failed to

show that his moderate limitations in concentration, persistence, and pace prevented him from

completing “simple, routine and repetitive tasks”). As it is, the path of the ALJ’s reasoning

seems sufficiently clear.

       Plaintiff also argues that the ALJ failed to accept the findings of a reviewing psychologist

that plaintiff could only perform one to two step tasks and had a moderate limitation in

concentration. (R. 131). But this assessment has nothing to do with this case. It was nothing

more than the product of the overburdened system and the jumble that these oversized records

generally are. In concluding that the “claimant” was limited to one- or two-step tasks, the

reviewer explained that “she” [sic] had an 8th grade education, and lived with her husband [sic]

and one of four children. (R. 131). The psychological consultative examination referred to was

done on January 27, 2018 (R. 131), and was of a woman, not a man. Plaintiff is a male and his

examination was on September 12, 2017. (R. 129). The assessment was obviously not about the

plaintiff, who is male, has no children, and lives with his girlfriend and parents. (R. 52). The

fact that plaintiff focuses on a piece of evidence that so obviously has nothing to do with this

case must have been a result of a mistake by counsel in the review of the record. But mistakes

are common; they are inherent in the human condition. Willy v. Coastal Corp., 503 U.S. 131, 139

(1992); LM Ins. Co. v. ACEO, Inc., 2010 WL 1655206, *1 (N.D.Ill. 2010).

       In any event, the ALJ rejected the reviewer’s opinion because more evidence had come in

that they had not seen. (R. 28). An ALJ need not include limitations in the RFC finding unless



                                               13
   Case: 1:20-cv-02696 Document #: 18 Filed: 12/14/20 Page 14 of 19 PageID #:960




he or she finds them supported by the record. See Jozefyk, 923 F.3d at 97-98; Burmester, 920

F.3d at 511; Varga v. Colvin, 794 F.3d 809, 813 (7th Cir. 2015). Even so, the ALJ actually did

include a moderate limitation in concentration, persistence, and pace in the findings (R. 23), and

made it part of the RFC as explained above. Plaintiff cites no evidence that those deficits

prevent him from performing simple, routine tasks. Jozefyk, 923 F.3d 498 (rejecting similar

argument); Apke v. Saul, 817 F. App'x 252, 258 (7th Cir. 2020)(“At any rate, moderate

limitations, on their own, do not mean a claimant is disabled.”); Capman v. Colvin, 617 Fed.

Appx. 575, 579 (7th Cir. 2015) (“A moderate limitation is not a complete impairment.”).

                                                 2.

       We now turn to the plaintiff’s contention that the ALJ failed to properly evaluate his

allegations regarding his symptoms and limitations. First, the plaintiff contends the ALJ’s

evaluation is fatally flawed because the ALJ employed boilerplate language in her finding that

plaintiff’s symptoms were “not entirely consistent with the medical evidence and other evidence

in the record for the reasons explained in this decision.” (R. 28). But, the “phrase ‘not entirely

credible’ is meaningless and unacceptable boilerplate only when the ALJ substitutes it for a

proper, full-bodied explanation of why credibility is lacking.” Hammerslough v. Berryhill, 758

F. App'x 534, 539 (7th Cir. 2019). “Boilerplate is not fatal so long as the ALJ goes on to provide

a suitable rationale” for the conclusions. Filus v. Astrue, 694 F.3d 863, 868 (7th Cir. 2012).

       Here, although the plaintiff contends the ALJ “failed to specify the reasons she discounted

[his] symptoms” (R. 28), the ALJ clearly did that which the plaintiff incorrectly contends she did

not. She pointed to the medical evidence, conservative treatment, and activities. The plaintiff’s

claim is a mischaracterization of the record, made more unacceptable because plaintiff’s own

brief lists the very reasons the ALJ gave for discounting his allegations. The ALJ’s assessment



                                                 14
   Case: 1:20-cv-02696 Document #: 18 Filed: 12/14/20 Page 15 of 19 PageID #:961




of plaintiff’s symptoms is “reasoned and supported” by the record. Elder v. Astrue, 529 F.3d

408, 413 (7th Cir. 2008).

       Obviously, the ALJ, first and foremost, relied on the clinical notes from plaintiff’s

counselors and treating psychiatrist, which recounted mostly normal, unremarkable findings. The

plaintiff’s brief has taken a different approach, But ignoring critical evidence does not make it

vanish or reduce its significance. In this case, the discrepancy between plaintiff’s allegations and

the medical evidence was a valid reason for the ALJ to have found that the plaintiff was

exaggerating. See, e.g., Stewart v. Berryhill, 731 F. App'x 509, 510 (7th Cir. 2018); Pepper v.

Colvin, 712 F.3d 351, 368 (7th Cir. 2013); Jones v. Astrue, 623 F.3d 1155, 1161 (7th Cir. 2010);

Sienkiewicz v. Barnhart, 409 F.3d 798, 804 (7th Cir.2005). Simply insisting that the plaintiff is

disabled is not enough. And “saying so doesn’t make it so….” And saying it repeatedly doesn’t

make it so. Dennis v. Kellogg Co., 697 F.3d 858, 869 (9th Cir. 2012). Accord Digital Realty Trust,

Inc. v. Somers, _U.S._, 138 S.Ct. 767, 779 (2018).

       The ALJ also properly took note of plaintiff’s activities, including part-time work, and

noted that the plaintiff testified that he was able to work about 20 hours a week, on Tuesdays,

Wednesdays, and Thursdays. (R. 25). Plaintiff calls his part timework a “dogged effort,” cf.

Stark v. Colvin, 813 F.3d 684, 689 (7th Cir. 2016)(plaintiff worked despite severe pain treated

with strong pain medications, epidural injections, multiple surgeries, and physical therapy), but

the record just as easily supports the inference that the situation is the product of a lenient

employer and plaintiff’s valuable computer skills. See, e.g., Garcia v. Colvin, 741 F.3d 758, 760

(7th Cir. 2013). There’s no way to tell. In any event, given the limitations the ALJ found

plaintiff to be experiencing due to his depression, the ALJ found plaintiff was capable of

performing work that was far less demanding in terms of attention, concentration, and skill.



                                                15
   Case: 1:20-cv-02696 Document #: 18 Filed: 12/14/20 Page 16 of 19 PageID #:962




       Overall, it is clear from the plaintiff’s brief that he is resting his case on his allegations

and self-reports, rather than the observations of his mental healthcare providers and the agency’s

examiners and reviewers. While mental-health assessments must rely in part and are normally

based on what the patient says, doctors must assess a patient’s complaints through the objective

lens of their professional expertise. Mischler v. Berryhill, 766 F. App'x 369, 375 (7th Cir. 2019).

Plaintiff might be saying he is exhausted and too tired to work, but his often self-interested

conclusions are not conclusive and binding, especially when his doctor and counselors don’t

agree. In fact, they are saying plaintiff’s attention, concentration, thought processes, judgment,

and insight are all, in the main, normal. The ALJ’s decision is logically drawn from and based

on those findings.

       Accordingly, plaintiff’s contention that the ALJ ignored his “documented” problems with

concentration, attention, persistence and pace is incorrect. The documentation is clearly to the

contrary. Treating psychologist and psychiatrist observations, in the main, revealed that plaintiff

exhibited no problems with memory, concentration, or attention.          (R. 461-62, 517 (normal

concentration, limited pace), 600, 602-04, 624-25, 635-37, 656-57, 670 -71, 680-81, 696-97,

718-19, 734-35, 746-47 765-66, 779-80, 791-92), Surely, if plaintiff’s problems in these areas

were as debilitating as he claims, one of his counselors or his psychiatrist would have noticed

and recorded them. But they did not. This is one of those areas where silence can be pregnant

with meaning. See Tehan U.S. ex. rel. v. Shott, 382 U.S. 406 (1966). See also cases cited in

Motorola Sols., Inc. v. Hytera Commc'ns Corp., 2018 WL 2254790, at *3 (N.D. Ill. 2018).


                                                 3.

       Finally, the plaintiff contends that the ALJ erred in rejecting the opinion from his treating

psychiatrist that he was disabled and would miss 7 to 10 days of work every month. As the


                                                16
   Case: 1:20-cv-02696 Document #: 18 Filed: 12/14/20 Page 17 of 19 PageID #:963




plaintiff concedes, however, the ALJ clearly – and understandably – rejected Dr. Channon’s

opinion as unsupported by the medical evidence and his own treatment notes. (R. 28). Thus, the

ALJ did exactly what she was supposed to do when rejecting a medical opinion: she provided a

sound explanation for doing so. See Zoch v. Saul, _F.3d_ (7th Cir. 2020); Reinaas v. Saul, 953

F.3d 461, 465 (7th Cir. 2020)(medical opinion has to be supported by sound medical evidence

and a consistent record); Urbanek v Saul, 796 Fed.Appx. 910, 915 (7th Cir. 2019); Punzio v.

Astrue, 630 F.3d 704, 710 (7th Cir. 2011); Campbell v. Astrue, 627 F.3d 299, 305–06 (7th

Cir.2010).

        It bears repeating that an ALJ may properly reject a doctor's opinion if it is based on a

claimant's subjective complaints to the doctor rather than on the doctor’s objective findings.

Zoch, supra; Ghiselli v. Colvin, 837 F.3d 771, 776 (7th Cir. 2016); Ketelboeter v. Astrue, 550

F.3d 620, 625 (7th Cir. 2008); White v. Barnhart, 415 F.3d 654, 659 (7th Cir. 2005). If the rule

were otherwise, an ALJ would, in effect, be compelled to credit an applicant’s complaints and a

trial would become, in most cases, superfluous – the outcome preordained. In the case of a

psychiatrist or psychologist, however, patients’ self-reports often form the basis for

psychological assessments. Price v. Colvin, 794 F.3d 836, 840 (7th Cir. 2015). Still, even in such

cases, the doctor can be too uncritical. Thus, in Winsted v. Berryhill, 923 F.3d 472, 477 (7th Cir.

2019)(the court held that the ALJ properly rejected the opinion from a psychologist as it “largely

reflected [plaintiff's] subjective reporting.”).

        That certainly seems to have been the case here. Dr. Channon essentially signed off on

the plaintiff’s desire to work no more than part time. Anyone reading the notes from plaintiff’s

counselors and from Dr. Channon – all of which involved session after session of normal

findings – would be startled to see Dr. Channon’s opinion that plaintiff’s was suffering from



                                                   17
   Case: 1:20-cv-02696 Document #: 18 Filed: 12/14/20 Page 18 of 19 PageID #:964




disabling depression. It is a fantastic leap from the normal attention, memory, concentration, and

thought process he observed to the finding of disability he suddenly claimed existed. The ALJ

properly rejected such an out-of-nowhere assessment. Medical assessments like an opinion by

any expert, must be sustained by evidence. Merely saying so does not make it so in medicine

anymore than in any other discipline. Perhaps Dr. Channon was, as often occurs with many

treating doctors, trying to do a favor for a client. See Punzio v. Astrue, 630 F.3d 704, 713 (7th

Cir. 2011); Hofslien v. Barnhart, 439 F.3d 375, 377 (7th Cir. 2006). But it is inescapable that his

observations in his sessions with plaintiff provide no “logical bridge” to his opinion that plaintiff

cannot do any work. A doctor’s opinion is only as good as its basis in treatment records. See

Winsted, 923 F.3d at 478; Filus, 694 F.3d at 868. Compare Williams v. United States, 567 U.S.

50 (2012)(an expert’s opinion is only as good as the independent evidence establishing its

underlying significance). An ALJ can always question a doctor’s opinion if it is not supported by

the doctor’s own notes – Winsted, 923 F.3d at 47 – as the ALJ properly did here.

       In sum, it is no surprise that an opinion that a doctor renders by “checking boxes rather

than explaining how medical evidence support[s] his conclusions” is given little weight – and

rightfully so. See Trottier v. Saul, 809 F. App'x 326, 327 (7th Cir. 2020); Urbanek v. Saul, 796

F. App'x 910, 915 (7th Cir. 2019)(narrative opinions, as opposed to checklist, made clear the

plaintiff could sustain the basic mental demands of simple, unskilled work); Dudley v. Berryhill,

773 F. App'x 838, 843 (7th Cir. 2019)(checklist “opinion” less helpful than a narrative

explanation).




                                                 18
   Case: 1:20-cv-02696 Document #: 18 Filed: 12/14/20 Page 19 of 19 PageID #:965




                                         CONCLUSION

       For the foregoing reasons, the Commissioner’s motion for summary judgment [Dkt. #14]

is granted, and the ALJ’s decision is affirmed.




                              ENTERED:
                                              UNITED STATES MAGISTRATE JUDGE


DATE: 12/14/20




                                                  19
